 



Exhibit 10.3
No. 16 — 18-4-2007 — Official Gazette of the Macau Special Administrative Region
II Series
(English Translation)
Order of the Secretary for Transports and Public Works no. 27/2007
Using the powers vested upon me by article 64 of the Basic Law of the Macau
Special Administrative Region and in accordance with article 107 of the Law no.
6/80/M, of July 5, 1980, the Secretary for Transports and Public Works Chief
Executive order:

  1.   The detachment of the public domain and the incorporation in the Macau
SAR private domain of the parcel of land with an area of 29,724 sq mts,
considered as an unoccupied parcel of land, which presently is a part of the
Avenida de COTAI (VU3.3) and of the COTAI Roundabout. The abovementioned parcel
of land, is identified with the letters “C1a” and “C1b” in the cadastre plan no.
6 124/2003, issued by the Macao Cartography and Cadastre Bureau (MCCB), on
November 7, 2006, which is part of this order;     2.   The concession by lease,
and without a public tender, in favor of the Venetian Cotai Limited, in the
terms and conditions of the attached contract which is part of this order, of a
parcel of land with an area of 405,658 sq mts, not registered in the Macau Land
and Buildings Registry, divided in 3 (three) plots identified as plot “I”, “II”
and “III”, respectively with an area of 292,315 sq mts, 52,864 sq mts and 60,479
sq mts, located in the reclaimed area between Taipa Island and Coloane Island
(COTAI), West of Estrada do Istmo and South of Estrada da Baía de Nossa Senhora
da Esperança, to be used for the construction of a Complex of casinos, hotels,
apartments hotels, conventions and exhibitions centres and congresses, in an
horizontal property regime.     3.   Within 30 (thirty) days from the
registration of the horizontal property, the Venetian Cotai Limited shall
transfer, in favor of the Venetian Macau Limited, through a notary deed, the
unit corresponding to the “Casino”, to be built in plot “I”.     4.   This order
becomes immediately effective.

April 10, 2007.
The Secretary for Transports and Public Works, Lau Si Io.
Published Version — April 18, 2007

-1-



--------------------------------------------------------------------------------



 



No. 16 — 18-4-2007 — Official Gazette of the Macau Special Administrative Region
II Series
(English Translation)
ANNEX
File no. 6 412.01 of the Land, Public Works and Transport Bureau and
File no. 3/2007 of the Land Committee
Contract agreed between:
Macau Special Administrative Region, the First Party;
Venetian Cotai Limited, the Second Party; and
Venetian Macau Limited, the Third Party.
Considering that:

1.   As per a letter addressed to the Chief Executive, submitted on November 15,
2002, the company designated Galaxy Casino, S.A., holder of one of the
concessions for the operation of games of fortune and chance or other games in
casino in the Macau SAR, which concession was managed by the company Venetian
Macau Management Limited as per clause 24, paragraph 1 of the first version of
the respective concession contract, Galaxy Casino, S.A. requested the
concession, by lease, and without public tender, of a land located in the
reclaimed area between Taipa Island and Coloane Island (COTAI), West of the
Istmo Taipa-Coloane, with an area of 985 080 sq mts.   2.   The purpose of the
land for which the concession was requested is to built two themed entertainment
complexes, with similar surface, comprising casinos, restaurants, commercial
areas, entertainment and leisure areas, parking areas and hotels, regarding the
accomplishment of the contractual obligations arising from the concession
contract for the operation of games of fortune and chance or other games in
casino in the Macau SAR, executed by a deed, on June 26, 2002, recorded in folio
12 to 91v of the Book no. 338 of the Finance Services Bureau, published in the
Official Gazette no. 27/2002, II Series, supplemental number, on July 3, 2002.

-2-



--------------------------------------------------------------------------------



 



No. 16 — 18-4-2007 — Official Gazette of the Macau Special Administrative Region
II Series
(English Translation)

3.   According to the applicant, the two themed areas would be developed
separately, being the East side of the land reserved for the construction of a
Resort-Hotel-Casino with the Venetian theme and a Convention Centre, according
to the development plan of the land attached to the request.   4.   Considering
the characteristics and size of the complex, as well as its conformity to the
uses and purposes provided for in the COTAI Plan, the Infrastructures
Development Department (GDI), in view of the application, considered the
requested land appropriated for the development of the project, pointing out the
fact that the COTAI area it is one of the few areas in the Macau SAR with
sufficient land for the development of such a complex.   5.   Furthermore, such
project is considered a strategic project, inspiring the changes aspired and
outlined by the Government of the Macau SAR for the development of the gaming
and entertainment activities, as for its differentiated capability of developing
a new tourism segment — business and convention tourism — and for the high
standards of quality and its capacity to promote the development of additional
activities, namely in the transport, trade, food and beverage areas and to
increase employment as well as to improve human resources background.   6.  
Concerning the importance of the project for economic and social development
strategy of the Macau SAR, which explains the reason why a public tender is not
necessary, as well as the need to ensure its completion until the end of the
period set forth in the Investment Plan attached to the Subconcession Contract
for the operation of games of chance or other games in casino in the Macau
Special Administrative Region, executed between the applicant and the Macau SAR
Government, it was exceptionally successively authorized by the former Secretary
for Transports and Public Works the execution of canvass, land reclaim,
foundation and structure works.   7.   Furthermore, the concession process was
slower since it was necessary to solve some previous matters related with it,
namely those regarding the identification of the future concessionary, the
incorporation of public green areas, the urban infrastructure networks, the road
network and the accounting of all the costs arising from the land

-3-



--------------------------------------------------------------------------------



 



No. 16 — 18-4-2007 — Official Gazette of the Macau Special Administrative Region
II Series
(English Translation)

    reclaim, as well as the electrical power substation installation and its
connection to the high voltage network, within the limits of the land to be
conceded.

8.   As a matter of fact, regarding the holding of the concession, it shall be
noted that, on December 17, 2002, “Venetian Macau Management Limited “ decided
to change its designation to “Venetian Macau Limited”, which was duly authorized
by the Government, ceasing to be the gaming operator’s management company for
“Galaxy Casino S.A.”, as, pursuant to a subconcession contract, dated
December 19, 2002, previously approved and authorized by Macau SAR Government as
grantor, “Venetian Macau Limited” was granted with a subconcession license for
the operation of casino games.   9.   Pursuant to the above mentioned
Subconcession Contract, the concessionaire “Galaxy Casino, S.A.” and the
Subconcessionaire “Venetian Macau Limited” started developing autonomous
investment plans and the Subconcessionaire assumed the obligation to develop the
Complex Resort-Hotel-Casino with The Venetian theme and the convention centre.  
10.   The Land, Public Works and Transport Bureau was informed of these changes
by a letter dated August 26, 2003, in which Venetian Macau Limited suggested to
carry on the development of a land located near Istmo between Taipa Island and
Coloane Island, with an area of approximately 49,25 hectares, to be detached of
the total area initially required by the Company Galaxy Casino, S.A.   11.  
Nevertheless, according to a Chief Executive Order, dated February 25, 2005, it
was authorized that the projects referred to in items 1 and 2 of the Investment
Plan attached to the Subconcession Contract, which should be developed by
Venetian Macau Limited, would be executed by Venetian Cotai Limited, which share
capital is held by Venetian Macau Limited (99,99%) and two other subsidiaries of
the Las Vegas Sands Corp. Venetian Macau Limited, as Subconcessionaire, assumed
the obligation to own the casino unit to be built in Resort-Hotel-Casino
(COTAI).

-4-



--------------------------------------------------------------------------------



 



No. 16 — 18-4-2007 — Official Gazette of the Macau Special Administrative Region
II Series
(English Translation)

    It was also authorized that the above mentioned investments, to be executed
indirectly by the Subconcessionaire, be accounted for the investment amount to
be accomplished under the contractual terms.   12.   Therefore, the company
Venetian Macau Limited, with head office in Macau, at 25, Avenida Doutor Mário
Soares, Montepio Building, Ap. 25, 2nd floor, registered at Commercial and
Movable Assets Registry under no. 15702 (SO) and the company Venetian Cotai
Limited with head office in Macau, at Avenida Xian Xing Hai, Zhu Kuan Building,
11th floor, registered in the above mentioned Companies Registry under number
19845(SO), by a letter dated September 29, 2006, addressed to the Chief of
Executive, requested the concession of the land located at West of Estrada do
Istmo and South of Estrada da Baía de Nossa Senhora da Esperança, with an area
of 431,900 sq mts to be granted in the name of the second applicant. The land
would be developed in three stages, in accordance with the development plan, the
construction projects for stage 1 and 2 and the preliminary study for stage 3,
all submitted in due time to the Land, Public Works and Transport Bureau.   13.
  Regarding this circumstances and after a long period of negotiations, during
which all the above mentioned issues were analyzed and all the concession terms
and conditions were agreed, namely the premium to be paid for the concession,
the Land, Public Works and Transport Bureau prepared a draft of the concession
contract, terms of which were accepted by the applicant, through a statement
submitted on January 25, 2007.   14.   The Land to be leased, with a total area
of 405 658 sq mts, not registered in the Macau Land and Buildings Registry, is
divided in three plots which are identified as Plot I, II and III, respectively
with an area of 292,315 sq mts, 52,864 sq mts and 60,479 sq mts.   15.   Plot I
is identified with the letters “A1a, “A2a” and “C1a” in the cadastre plan no.
6.124/2003, issued by the Macao Cartography and Cadastre Bureau (MCCB), on
November 7, 2006.       Plot II is identified with the letters “A1b”, “A2c” and
“C1b” in the above mentioned plan and Plot III is identified with the letter
“A2b” in the said plan.   16.   The concession of the parcels identified with
the letters “C1a” and “C1b”, which presently are part of the Avenida de COTAI
(VU3.3) and of the COTAI Roundabout, is

-5-



--------------------------------------------------------------------------------



 



No. 16 — 18-4-2007 — Official Gazette of the Macau Special Administrative Region
II Series
(English Translation)

    previously detached of the public domain and incorporated in the Macau SAR
private domain, as an unoccupied parcel of land.   17.   The process followed
the regular steps in the proceedings and was submitted to the Land Commission
which, in a meeting held on February 1, 2007, issued a favorable opinion
regarding the approval of the application.   18.   The opinion of the Land
Commission was approved by an Order of the Chief Executive, dated February 13,
2007.   19.   In accordance with article 125 of the Law no. 6/80/M, July 5,
1980, the conditions of the concession contract, which is part of this order,
were notified to the applicants and accepted by the same, through statements
submitted on February 22, 2007, signed by Joaquim Jorge Perestrelo Neto Valente,
also known as Jorge Neto Valente, widower and domiciled in Macau, at 25, Avenida
Doutor Mário Soares, Montepio Building, Room 25, 2nd floor, acting as Managing
Director, on behalf of Venetian Cotai Limited and Venetian Macau Limited,
sufficient capacity and powers to perform the act which were verified by the
Private Notary, Rui Sousa, according with the notarization of the said
statements.   20.   All the premium payment installments provided for in clause
ten, paragraph 1), subparagraph (3), paragraph 2), subparagraph (2) and
paragraph 3), subparagraph (2) of the land concession contract which is part of
this order, were already paid on February 22, 2007, at the treasury office of
the Macau Finance Department (income receipt no. 18550), through the income tax
payment form no. 11/2007, issued by the Land Commission on February 22, 2007,
which duplicate is filed on the correspondent process.

-6-



--------------------------------------------------------------------------------



 



No. 16 — 18-4-2007 — Official Gazette of the Macau Special Administrative Region
II Series
(English Translation)
CLAUSE FIRST — OBJECT

1.   The object of this agreement is:

  1)   The detachment of the public domain and the incorporation in the Macau
SAR private domain, of the parcel of land with an area of 29,724 sq mts (Twenty
Nine Thousand, Seven Hundred and Twenty Four square meters), which presently is
a part of the Avenida de COTAI (VU3.3), considered as an unoccupied parcel of
land and of the COTAI Roundabout. The abovementioned parcel of land, which is
not registered in the Land and Buildings Registry Department, is identified with
the letters “C1a” and “C1b” in the cadastre plan no. 6.124/2003, issued by the
Macao Cartography and Cadastre Bureau (MCCB), on November 7, 2006, which is part
of this agreement;     2)   The concession by lease, by the first party in favor
of the Second Party, without a public tender, of a parcel of land to be
reclaimed, with an area of 405,658 sq mts (Four Hundred and Five Thousand, Six
Hundred and Fifty Eight square meters), not registered in the Macau Land and
Buildings Registry, located in the reclaimed area between Taipa Island and
Coloane Island (COTAI), West of Estrada do Istmo and South of Estrada da Baía de
Nossa Senhora da Esperança, valued at $2.592.568.647,00 (Two Thousand Five
Hundred and Ninety Two Million, Five Hundred and Sixty Eight Thousand, Six
Hundred and Forty Seven Eight Patacas), which is identified with the letters
“A1a”, “A1b”, “A2a”, “A2b”, “A2c”, “C1a” and “C1b” in the aforementioned
cadastre plan; and     3)   The division of the Land referred to in paragraph 2
above into 3 (three) separate plots, as follows:

  (1)   Plot I, with an area of 292,315 sq mts (Two Hundred and Ninety Two
Thousand, Three Hundred and Fifteen square meters), valued at $1.458.574.919,00
(One Thousand, Four Hundred and Fifty Eight Million, Five Hundred and Seventy
Four Thousand and Nine Hundred and Nineteen Patacas), identified with the
letters “A1a, “A2a” and “C1a” of the said plan;     (2)   Plot II, with an area
of 52,864 sq mts (Fifty Two Thousand, Eight Hundred and Sixty Four square
meters), valued at $539,619,679 (Five Hundred and Thirty Nine Million Six
Hundred and Nineteen Thousand, Six Hundred and

-7-



--------------------------------------------------------------------------------



 



No. 16 — 18-4-2007 — Official Gazette of the Macau Special Administrative Region
II Series
(English Translation)

      Seventy Nine Patacas), identified with the letters “A1b”, “A2c” and “C1b”
of the said plan;     (3)   Plot III, with an area of 60,479 sq mts (Sixty
Thousand Four Hundred and Seventy Nine square meters), valued at $594,374,049
(Five Hundred and Ninety Four Million, Three Hundred and Seventy Four Thousand
and Forty Nine Patacas), identified with the letter “A2b” of the said plan.

2.   The concession of the land with the global area of 405,658 sq mts (Four
Hundred and Five Thousand, Six Hundred and Fifty Eight square meters), divided
in 3 (three) plots as identified in the abovementioned plan of MCCB, hereinafter
referred as Land, will be ruled by the clauses of this agreement.

CLAUSE SECOND — LEASE TERM

1.   The lease is valid for a period of 25 (twenty five) years, from the
publishing date of the dispatch authorizing the present agreement in the
Official Gazette.

2.   The aforementioned lease term may be successively renewed, in accordance
with the applicable laws.

CLAUSE THIRD — LAND DEVELOPMENT AND PURPOSE

1.   The development of the Land comprises the construction of a complex of
casinos, hotels, apartments hotels, exhibitions, conventions and conferences
centers, in the horizontal property regime, with the following gross
construction areas and for the purposes ascribed to their side:

  1)   Plot I, with an area of 292,315 sq mts (Two Hundred and Ninety Two
Thousand Three Hundred and Fifteen square meters):

          (1)   Casino   2,600 sq mts (2)   5 Star Hotel including gaming,
entertainment, leisure, commercial, restaurants areas and other support areas  
760,158 sq mts (3)   Exhibitions, conventions and conferences center   112,960
sq mts (4)   Parking (Five Star Hotel)   100,975 sq mts (5)   Free area  
131,994 sq mts

  2)   Plot II, with an area of 52,864 sq mts (Fifty Two Thousand, Eight Hundred
and Sixty Four square meters):

-8-



--------------------------------------------------------------------------------



 



No. 16 — 18-4-2007 — Official Gazette of the Macau Special Administrative Region
II Series
(English Translation)

             
(1)
  Five Star Hotel including gaming, entertainment, leisure, commercial,        
 
  restaurants areas and other support areas   148,051 sq mts
(2)
  Parking (Five Star Hotel)   10,041 sq mts
(3)
  Free area (Five Star Hotel)   32,195 sq mts
(4)
  Five Star Apartment Hotel   98,644 sq mts
(5)
  Parking (Five Star Apartment Hotel)   20,595 sq mts

  3)   Plot III, with an area of 60,479 sq mts (Sixty Thousand, Four Hundred and
Seventy Nine square meters):

             
(1)
  Three Star Hotel including gaming, entertainment, leisure, commercial,        
 
  restaurants areas and other support areas   330.763 sq mts
(2)
  Parking (Three Star Hotel)   22,837 sq mts
(3)
  Free area (Three Star Hotel)   21,206 sq mts
(4)
  Three Star Apartment Hotel   37,899 sq mts
(5)
  Parking (Three Star Apartment Hotel)   7,050 sq mts

2.   The second party must submit the projects in accordance with clause 35,
paragraph 2, item 4) of the sub concession agreement for the operation of games
of chance or other games in casino in the Macau Special Administrative Region,
executed on December 19, 2002, complying with any other obligation set out in
that clause, in respect of any projects or construction works.

CLAUSE FOURTH — TERM FOR DEVELOPMENT

1.   The development of the Land must be completed within 48 (Forty-Eight)
months, from the publishing date of the dispatch authorizing the present
Agreement in the Official Gazette.

2.   The term set out above includes the terms required for the presentation of
the projects by the second party and their respective approval by the first
party.

CLAUSE FIFTH — FINES

1.   As penalty for the non compliance with the development period set out in
the previous clause, the second party is subject to a fine up to $5,000 (Five
Thousand Patacas) per day of delay, up to 60 (sixty) days; beyond this period,
and up to the maximum of 120 (one hundred and twenty) days, the second party is
subject to an

-9-



--------------------------------------------------------------------------------



 



No. 16 — 18-4-2007 — Official Gazette of the Macau Special Administrative Region
II Series
(English Translation)

    aggravated fine of up to twice the amount referred above, except in the case
of special circumstances duly justified and accepted by the first party.

2.   The second party shall not be liable under the preceding paragraph in the
case of force majeure events or if any other relevant event, which can be
evidenced as being beyond the control of the second party, occurs.

3.   An event shall only be considered a force majeure if it results from
unpredictable and overpowering events.

4.   For the purposes of paragraph two above, the second party shall notify the
first party, in writing, as soon as possible, the occurrence of any such events.

CLAUSE SIXTH — TRANSFER OF THE UNIT

1.   Within 30 (thirty) days from the registration of the horizontal property,
the second party shall transfer, in favor of the third party, through a notary
deed, the unit corresponding to the “Casino”, to be built in plot I.

2.   The second party undertakes to submit documentary evidence of the
aforementioned transfer to the first party.

CLAUSE SEVENTH — RENT

1.   During the term of the Land development, the second party shall pay an
annual rent in the amount of $30 (Thirty Patacas) per square meter of the leased
Land, in the total amount of $12,169,740 (Twelve Million, One Hundred and Sixty
Nine Thousand, Seven Hundred and Forty Patacas).

2.   After the completion of the development of the Land, the second party shall
pay, for each of the three plots the following annual rents:

  1)   $14,900,660 (Fourteen Million, Nine Hundred Thousand, Six Hundred and
Sixty Patacas) for plot I;     2)   $4,328,735 (Four Million, Three Hundred and
Twenty Eight Thousand, Seven Hundred and Thirty Five Patacas) for plot II;    
3)   $4,069,818 (Four Million, Sixty Nine Thousand, Eight Hundred and Eighteen
Patacas) for plot III;

     computed according to the following construction gross areas as per its
purpose and the individual rent amounts:
Plot I

-10-



--------------------------------------------------------------------------------



 



No. 16 — 18-4-2007 — Official Gazette of the Macau Special Administrative Region
II Series
(English Translation)

             
(1)
  Casino: 2,600 sq mts x $15/sq mts   $ 39,000  
(2)
  Five Star Hotel: 760,158 sq mts x $15/sq mts   $ 11,402,370  
(3)
  Exhibitions, conventions and conferences center:        
 
  112,960 sq mts x $10/sq mts   $ 1,129,600  
(4)
  Parking (Five Star Hotel): 100.975 sq mts x $10/sq mts   $ 1,009,750  
(5)
  Free area (Five Star Hotel)131,994 sq mts x $10/sq mts   $ 1,319,940  
Plot II
           
(1)
  Five Star Hotel: 148,051 sq mts x $15/sq mts   $ 2.220.765  
(2)
  Five Star Apartment Hotel: 98,644 sq mts x $15/sq mts   $ 1.479.660  
(3)
  Parking (Five Star Hotel): 10,041 sq mts x $10/sq mts   $ 100.410  
(4)
  Parking (Five Star Apartment Hotel): 20,595 sq mts x $10/sq mts   $ 205.950  
(5)
  Free area (Five Star Hotel): 32,195 sq mts x $10/sq mts   $ 321.950  
Plot III
           
(1)
  Three Star Hotel: 330,763 sq mts x $10/sq mts   $ 3,307,630  
(2)
  Three Star Apartment Hotel: 37,899 sq mts x $10/sq mts   $ 378,990  
(3)
  Parking (Three Star Hotel): 22,837 sq mts x $7.50/sq mts   $ 171,278  
(4)
  Parking (Three Star Apartment Hotel): 7,050 sq mts x $7,50/sq mts   $ 52,875  
(5)
  Free area (Three Star Hotel): 21,206 sq mts x $7,50/sq mts   $ 159,045  

3.   Without prejudice of the immediate application of the new rent amounts
which might be published during the validity of this agreement, the rents will
be reviewed every five years, commencing from the publishing date of the
dispatch authorizing the present agreement in the Official Gazette.

CLAUSE EIGHTH — GUARANTEE

1.   In accordance with article 126 of Law no. 6/80/M, of July 5, 1980, the
second party shall provide a guarantee securing the amount of $12,169,740
(Twelve Million, One

-11-



--------------------------------------------------------------------------------



 



No. 16 — 18-4-2007 — Official Gazette of the Macau Special Administrative Region
II Series
(English Translation)

    Hundred and Sixty Nine Thousand, Seven Hundred and Forty Patacas) by way of
bank guarantee or a bank deposit accepted by the first party.

2.   The amount of the aforementioned guarantee shall at all times correspond to
the price of the annual rent.

3.   The guarantee referred in paragraph 1 of this clause will be returned by
the Finance Department to the second party, at request of the later after the
usage permits, issued by the Public Works and Construction Department, are
submitted.

CLAUSE NINTH — SPECIAL OBLIGATIONS
1. The following special obligations shall be exclusively borne by the second
party:

  1)   The reclamation works and infrastructures of the leased Land;     2)  
The construction and installation of the electrical substation 66/11 Kv owned by
the Macau Electricity Company Limited in the leased land;     3)   The rerouting
and/or removal of all existing infrastructures in the leased Land and adjacent
areas, namely sewage network, water supply, electrical grid and
telecommunications networks;     4)   The paving of sidewalks and streets in the
leased Land’s adjacent areas.     5)   The landscaping of the leased Land’s
adjacent areas, including those surrounding the portion of the artificial lake
which is incorporated in the MSAR public domain, identified with the letters
“B1”, “B2” and “C2” of the plan no. 6.124/2003, issued by the MCCB, on
November 7, 2006;

2.   The second party undertakes to draft all construction projects in respect
of the works referred to in the above paragraph, and to submit the said
project’s to the first party’s approval.

3.   The second party warrants the due performance and the quality of the
materials and equipment to be used in the works referred to under items 3 and 4,
in paragraph one of this clause for a period of two years, starting from the
provisional receipt of such works, being under the obligation to repair and
correct each and any defect thereunder for the duration of the lease.

4.   The second party will assure the maintenance, preservation and reparation
of the materials and equipments used in the construction works referred in item
5 of paragraph 1 of this clause during the term of the land lease.

CLAUSE TENTH — PREMIUM

-12-



--------------------------------------------------------------------------------



 



No. 16 — 18-4-2007 — Official Gazette of the Macau Special Administrative Region
II Series
(English Translation)

1.   The second party shall pay to the first party, as consideration for the
Land concession, a premium in the total amount of $2.592.568.647 (Two Thousand,
Five Hundred and Ninety Two Million, Five Hundred and Sixty Eight Thousand, Six
Hundred and Forty Seven Patacas), as follows:

  1)   Plot I — $1.458.574.919 (One Thousand Four Hundred and Fifty Eight
Million, Five Hundred and Seventy Four Thousand and Nine Hundred and Nineteen
Patacas), to be paid in the following manner:

  (1)   $70,293,744 (Seventy Million, Two Hundred and Ninety Three Thousand,
Seven Hundred and Forty Four Patacas) paid already and corresponding to the
commitment undertaken by the second party (cost of the executed reclamation
works in Plot I, deducted of the cost of the portion of the route VU3.3 and
infrastructures built by the first party and to be deactivated by interest of
the second party);     (2)   95.791.000 (Ninety Five Million Seven Hundred and
Ninety One Thousand Patacas) corresponding to the installation cost of the
Electrical Substation 66/11 Kv of the Macau Electricity Company Limited and
respective connection to the High Voltage Net;     (3)   $487,000,000 (Four
Hundred and Eighty Seven Million Patacas) upon the delivery of the declaration
accepting the conditions of this agreement, according to article 125 of the Law
6/80/M, dated July 5, 1980;     (4)   The remaining, in the amount of
$805.490.175 (Eight Hundred and Five Million, Four Hundred and Ninety Thousand
One Hundred and Seventy Five Patacas), to which shall accrue interest at the
annual rate of 5%, shall be paid in 7 (seven) half-yearly installments, of equal
value in capital and in interest, in the amount of $126.861.021 (One Hundred and
Twenty Six Million, Eight Hundred and Sixty One Thousand and Twenty One
Patacas), each, the first installment being due 6 (six) months from the
publishing date of the dispatch authorizing the present agreement in the
Official Gazette.

  2)   Plot II — $539,619,679 (Five Hundred and Thirty Nine Million, Six Hundred
and Nineteen Thousand, Six Hundred and Seventy Nine Patacas), to be paid in the
following manner:

-13-



--------------------------------------------------------------------------------



 



No. 16 — 18-4-2007 — Official Gazette of the Macau Special Administrative Region
II Series
(English Translation)

  (1)   $12,691,926 (Twelve Million, Six Hundred and Ninety One Thousand Nine
Hundred and Twenty Six Patacas) paid already, corresponding to the commitment
undertaken by the second party (cost of the executed reclamation works in Plot
II, deducted of the cost of the portion of the route VU3.3 and infrastructures
built by the first party and to be deactivated by interest of the second party);
    (2)   $178,000,000 (One Hundred and Seventy Eight Million Patacas) upon the
delivery of the declaration accepting the conditions of this agreement,
according to article 125 of the Law 6/80/M, dated July 5, 1980;     (3)   The
remaining, in the amount of $348,927,753 (Three Hundred and Forty Eight Million
Nine Hundred and Twenty Seven Thousand Seven Hundred and Fifty Three Patacas),
to which shall accrue interest at the annual rate of 5%, shall be paid in 7
(seven) half-yearly installments, of equal value in capital and in interest, in
the amount of $54,954,526 (Fifty Four Million Nine Hundred and Fifty Four
Thousand Five Hundred and Twenty Six Patacas) each, the first installment being
due 6 (six) months from the publishing date of the dispatch authorizing the
present Agreement in the Official Gazette.

  3)   Plot III — $594,374,049 (Five Hundred and Ninety Four Million, Three
Hundred and Seventy Four Thousand and Forty Nine Patacas) to be paid in the
following manner:

  (1)   $14,644,530 (Fourteen Million, Six Hundred and Forty Four Thousand, Five
Hundred and Thirty Patacas) paid already, corresponding to the commitment
undertaken by the second party (cost of the executed reclamation works in Plot
III, deducted of the cost of the portion of the route VU3.3 and infrastructures
constructed by the first party and to be deactivated by interest of the second
party);     (2)   $188,000,000 (One Hundred and Eighty Eight Million Patacas)
upon the delivery of the declaration accepting the conditions of this agreement,
according to article 125 of the Law 6/80/M, dated July 5, 1980.     (3)   The
remaining, in the amount of $391,729,519 (Three Hundred and Ninety One Million
Seven Hundred and Twenty Nine Thousand, Five Hundred and

-14-



--------------------------------------------------------------------------------



 



No. 16 — 18-4-2007 — Official Gazette of the Macau Special Administrative Region
II Series
(English Translation)

      Nineteen Patacas), to which shall accrue interest at the annual rate of
5%, shall be paid in 7 (seven) half-yearly installments, of equal value in
capital and in interest, in the amount of $61,695,609 (Sixty One Million Six
Hundred and Ninety Five Thousand, Six Hundred and Nine Patacas), each, the first
installment being due 6 (six) months from the publishing date of the dispatch
authorizing the present Agreement in the Official Gazette.

CLAUSE ELEVENTH — EXCESS MATERIALS

1.   The second party is expressly prohibited from withdrawing from the leased
Land, without the prior written consent of the first party, any materials, such
as soil, rock, gravel and sand resulting from foundation excavation works or
ground leveling.

2.   The first party shall only consent to the removal of any such materials
which can neither be used on the leased Land nor are suitable for any other use.

3.   The materials removed with the first party’s consent shall be deposited in
a location to be determined by the first party.

4.   Failure to comply with this clause shall, without prejudice to the payment
of an indemnity to be determined by experts from the Land, Public Works and
Transport Bureau according to the materials effectively removed, attract the
following penalties:

  1)   Upon the first infraction: a fine between $20,000 and $50,000;     2)  
Upon the second infraction: a fine between $51,000 and $100,000;     3)   Upon
the third infraction: a fine between $101,000 and $200,000 and     4)   Upon the
fourth infraction, the first party shall have the right to terminate this
agreement.

CLAUSE TWELFTH — USAGE PERMIT
If the development of each of the three lots is completed before the end of the
period set out in clause four, the respective usage permit shall be issued only
after the presentation of the voucher confirming the payment of all premium
installments provided for such lot under clause ten and after the obligations
set forth in clause nine, paragraph 1, items 3), 4) and 5) have been performed.
CLAUSE THIRTEENTH — TRANSFER

-15-



--------------------------------------------------------------------------------



 



No. 16 — 18-4-2007 — Official Gazette of the Macau Special Administrative Region
II Series
(English Translation)

1.   The transfer of any rights or benefits resulting from this concession are,
given their nature, conditional upon the prior authorization of the first party
having been obtained and shall subject the transferee to a revision of the terms
and conditions hereof.

2.   Considering the particular characteristics of the overall project where the
leased Land is incorporated, the first party hereby authorizes, without
alteration of the terms and conditions hereof, the transfer of the rights
resulting from the concession by lease of plots II and III, prior to their full
development, provided that the respective transfer application is a first
transfer request, that all premium installments of the respective plot have been
fully paid pursuant clause tenth and that all the obligations set forth in
clause nine, paragraph 1, items 3), 4) and 5) have been performed.

3.   As security for financing the necessary construction works, the second
party may mortgage the rights resulting from the concession by lease hereunder
in favor of credit institutions, in accordance with article 2 of Decree-Law
51/83/M, of December 26, 1983.

CLAUSE FOURTEENTH — SUPERVISION
During the development period of the leased land, the second party must grant
full access to the Land and to the construction works to any government
representatives supervising the works, and provide all assistance and means
necessary to ensure the proper discharge of their duties.
CLAUSE FIFTEENTH — FORFEITURE
1. This agreement shall be forfeited in the following situations:

  1)   After the term of the aggravated fine as per paragraph 1 of clause five;
    2)   Unauthorized change of the purpose of the lease, prior to the
completion of the development of the Land;     3)   Interruption of the
development of the land for a period exceeding 90 (ninety) days, except if due
to special conditions duly justified and accepted by the first party;

2.   The forfeiture of this agreement shall be declared by decision of the Chief
Executive, to be published in the Official Gazette.

-16-



--------------------------------------------------------------------------------



 



No. 16 — 18-4-2007 — Official Gazette of the Macau Special Administrative Region
II Series
(English Translation)

3.   The forfeiture of this agreement shall determine the reversion, in whole or
in part, of the possession of the Land to the first party, with all improvements
and betterments thereon, without compensation to the second party.

CLAUSE SIXTEENTH — RESCISSION
1. This agreement may be rescinded upon the occurrence of any of the following
events:

  1)   Failure to pay the rent in due time;     2)   Unauthorized change in the
usage of the Land and/or the purpose of the lease, if the development has been
completed;     3)   Non performance of the obligations contained in clauses nine
and tenth;     4)   Repeated non performance, after the forth infraction, of the
obligations contained in clause eleventh;     5)   Transfer of interests in
resulting from the concession in contravention to clause thirteenth.

2.   The rescission shall be declared by decision of the Chief Executive, to be
published in the Official Gazette.

CLAUSE SEVENTEENTH — REVERSION OF THE CASINO
The termination of the sub concession for the operation of games of chance or
other games in casino, granted to the third party through a sub concession
agreement of December 19, 2002, whether by lapse of time or as otherwise therein
set forth, shall result in the automatic and free reversion to the first party
of the casino unit, free and clear of encumbrances, charges or liens, and of all
gaming equipment and materials, irrespective of being located within the said
casino unit or not.
CLAUSE EIGHTEENTH — COMPETENT JURISDICTION
Any dispute resulting from this agreement shall be brought before the Court of
First Instance of the Macau SAR.
CLAUSE NINETEENTH — APPLICABLE LAW
Matters not provided for in this agreement shall be governed by Law 6/80/M, of
July 5, 1980 and all other applicable legislation.

-17-



--------------------------------------------------------------------------------



 



No. 16 — 18-4-2007 — Official Gazette of the Macau Special Administrative Region
II Series
(English Translation)
INDEX1

         
CLAUSE FIRST — OBJECT
    3  
CLAUSE SECOND — LEASE TERM
    4  
CLAUSE THIRD — LAND DEVELOPMENT AND PURPOSE
    4  
CLAUSE FOURTH — TERM FOR DEVELOPMENT
    5  
CLAUSE FIFTH — FINES
    6  
CLAUSE SIXTH — TRANSFERENCE OF THE UNIT
    6  
CLAUSE SEVENTH — RENT
    6  
CLAUSE EIGHTH — GUARANTEE
    8  
CLAUSE NINTH — SPECIAL OBLIGATIONS
    8  
CLAUSE TENTH — PREMIUM
    9  
CLAUSE ELEVENTH — EXCESS LAND MATERIALS
    11  
CLAUSE TWELFTH — USAGE PERMIT
    12  
CLAUSE THIRTEENTH — TRANSFER
    12  
CLAUSE FOURTEENTH — SUPERVISION
    12  
CLAUSE FIFTEENTH — FORFEITURE
    12  
CLAUSE SIXTEENTH — RESCISSION
    13  
CLAUSE SEVENTEENTH — REVERSION OF THE CASINO
    13  
CLAUSE EIGHTEENTH — COMPETENT JURISDICTION
    14  
CLAUSE NINETEENTH — APPLICABLE LAW
    14  

 

1   The Index is just for reference and it is not part of the published version.

-18-